Case 19-90691-AKM-7A               Doc 51       Filed 06/20/19        EOD 06/20/19 14:04:04              Pg 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION


In re:                                                             Chapter 7

CARDIOVASCULAR MEDICAL                                             Case No. 19-90691-AKM-7
SPECIALISTS, LLC

                   Debtor.
     NOTICE OF TRUSTEE’S MOTION TO REJECT SELF-STORAGE AGREEMENT
    WITH WORK-A-HAULIX, LLC EFFECTIVE NUNC PRO TUNC AS OF MAY 1, 2019
        On June 20, 2019, Kathryn L. Pry, the chapter 7 trustee in this case (the “Trustee”), filed
the Trustee’s Motion to Reject Self-Storage Agreement with Work-A-Haulix, LLC Effective Nunc
Pro Tunc as of May 1, 2019 (the “Motion”) 1 [Doc 50]. The Motion requests entry of an order (a)
authorizing the Trustee to reject the Self-Storage Agreement, effective nunc pro tunc as of May
1, 2019, (b) directing that any and all deposits or other funds the bankruptcy estate may be
entitled to are not abandoned as a result of the rejection of the Self-Storage Agreement, and (c)
abandoning from the bankruptcy estate all known personal property remaining in the Debtor’s
storage unit maintained with Work-A-Haulix, effective as of May 1, 2019.
NOTICE: Your rights may be affected. This notice and the Motion should be discussed
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
you may wish to consult one. Copies of the Motion may be obtained by contacting the
undersigned.
If you do not want the Court to enter an order affecting the Self-Storage Agreement or the
abandonment of the personal property, or if you want the Court to consider you views on the
Motion, then on or before July 5, 2019 (14 days from the date of service), you or your attorney
must file with the Court a written objection explaining your position.
Those not permitted to file electronically must deliver any objection by U.S. mail, courier,
overnight/express mail, or in person at:
                                        110 U.S. Courthouse
                                        121 West Spring Street
                                        New Albany, IN 47150
If you mail your object to the Court, you must mail it early enough so the Court will receive it on
or before the date stated above. You must also send a copy of your object to Trustee’s counsel,
Meredith R. Theisen Esq., Rubin & Levin, 135 N. Pennsylvania Street, Suite 1400, Indianapolis,
IN 46204.
If you or your attorney do not take these steps, the Court may decide that you do not oppose an
order affecting the Self-Storage Agreement or the abandonment of the personal property.

1
  Capitalized terms not otherwise defined herein shall have the meanings and definitions ascribed to such terms in
the Motion.
Case 19-90691-AKM-7A   Doc 51   Filed 06/20/19   EOD 06/20/19 14:04:04      Pg 2 of 5



                                          Respectfully submitted,

                                          RUBIN & LEVIN, P.C.

Dated: June 20, 2019                      /s/ Meredith R. Theisen
                                              Meredith R. Theisen

                                          Deborah J. Caruso, Esq.
                                          Meredith R. Theisen, Esq.
                                          135 N. Pennsylvania Street, Suite 1400
                                          Indianapolis, IN 46204
                                          Telephone: (317) 634-0300
                                          Facsimile: (317) 453-8602
                                          Email: dcaruso@rubin-levin.net
                                                 mtheisen@rubin-levin.net

                                          Counsel for Kathryn L. Pry, Trustee




                                      2
Case 19-90691-AKM-7A           Doc 51    Filed 06/20/19       EOD 06/20/19 14:04:04        Pg 3 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 20, 2019, a copy of the foregoing Notice of Trustee’s Motion
to Reject Self-Storage Agreement with Work-A-Haulix, LLC Effective Nunc Pro Tunc as of May
1, 2019 was filed electronically. Notice of this filing will be sent to the following parties through
the Court’s Electronic Case Filing System. Parties may access this filing through the Court’s
system.

Neil C. Bordy bordy@derbycitylaw.com,
swann@derbycitylaw.com;Larson@derbycitylaw.com;harbison@derbycitylaw.com;haddad@de
rbycitylaw.com
Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
levin.net;atty_dcaruso@bluestylus.com
William P. Harbison harbison@derbycitylaw.com,
swann@derbycitylaw.com;riser@derbycitylaw.com
Jackson Taylor Kirklin taylor.kirklin@usdoj.gov,
denise.woody@usdoj.gov;melanie.crouch@usdoj.gov
David R. Krebs dkrebs@hbkfirm.com, dadams@hbkfirm.com
Ronald J. Moore Ronald.Moore@usdoj.gov
Kathryn L. Pry kpry.trustee@att.net, IN36@ecfcbis.com
Meredith R. Theisen mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
U.S. Trustee ustpregion10.in.ecf@usdoj.gov

       I further certify that on June 20, 2019, a copy of the foregoing Notice of Trustee’s Motion
to Reject Self-Storage Agreement with Work-A-Haulix, LLC Effective Nunc Pro Tunc as of May
1, 2019 was mailed by first-class U.S. Mail, postage prepaid, and properly addressed to the
following:

Work-A-Haulix, LLC               A Plus Paper Shredding            AT&T
Richard L. Foley, Registered     4001 S. Brook Street              P.O. Box 5019
Agent                            Louisville, KY 40214              Carol Stream, IL 60197
4100 Eastmoor Road
Louisville, KY 40218
Answer One, Inc.                 Antaeus, LLC                      Baptist Health Floyd
3321 Winchester Road             c/o Dr. Mohana Arla               Attn: Pam Adkins
Lexington, KY 40509              170 Dr. Arla Way                  1850 State Street
                                 Louisville, KY 40229              New Albany, IN 47150
Baptist Health-Louisville        Baptist Healthcare System,        Bluegrass Bio-Medical
4000 Kresge Way                  Inc.                              363 S. 4th Street
Louisville, KY 40207             1919 State Street, Suite 360      P.O. Box 296
                                 New Albany, IN 47150              Danville, KY 40423
Bluegrass Net                    CT Corporation                    Carolyn Mingione
321 E. Breckinridge Street       111 8th Avenue, 13th Floor        3398 W. State Road 56
Louisville, KY 40203             New York, NY 10011                Hanover, IN 47243

                                                 3
Case 19-90691-AKM-7A          Doc 51   Filed 06/20/19      EOD 06/20/19 14:04:04       Pg 4 of 5



Complete Family Care            Corydon Medical Office         Dean Dorton Healthcare
Practitioners, LLC              Bldg. Partners                 Solutions
1065 Old Ekron Road             313 Federal Drive NW           106 W. Vine Street
Brandenburg, KY 40108           Suite 150                      Lexington, KY 40507
                                Corydon, IN 47112
Docu-Confidential, LLC          Duplicator Sales & Service,    FP Mailing Solutions
4100 Eastmoor Road              Inc.                           140 N. Mitchell Court
Louisville, KY 40218            831 E. Broadway                Suite 200
                                Louisville, KY 40204           Addison, IL 60101
GE Healthcare                   HCP Springs MOB Louisville Healthcare Equipment
3000 N. Grandview Blvd.         3000 Meridian Blvd., Ste 200 Finance
Waukesha, WI 53188              Franklin, TN 37067           12854 Kenan Drive, Ste 201
                                                             Jacksonville, FL 32258
IPC Louisville Properties       Impact Telecom LLC             Iroquois Medical Center, PSC
WMRBNA Fund III LLC             102 Brookwood Road             5601 S. Third Street
100 Mallard Creek Road          Atmore, AL 36502               Suite 100
Suite 150                                                      Louisville, KY 40214
Louisville, KY 40207
Jewish Hospital & S.M.H.        Med One Capital Funding        Metronet
225 Abraham Flexner Way         LLC                            3701 Communications Way
Suite 503                       10712 S. 1300 East             Evansville, IN 47715
Louisville, KY 40202            Sandy, UT 84094
Monroe County Medical           Mountain Valley Spring         Perception Plus
Center                          Water                          1926 Meadowcreek Drive
476 Capp Harlan Road            615 Walnut Street              Louisville, KY 40218
Tompkinsville, KY 42167         Jeffersonville, IN 47130
Phillips Medical Center LLC     Pitney Bowes                   Rialto Holdings, LLC
1111 Old Eagle School Road      2225 American Drive            c/o Lennar Corporation
Wayne, PA 19087                 Neenah, WI 54956               700 NW 107 Avenue
                                                               Miami, FL 33172
Sam Meyers Formal Wear,         Snelling Employment LLC        Southend Answering Service
Inc.                            2360 Campbell Creek Blvd.      MCM, LLC
3400 Bashford Avenue Ct.        Suite 550                      8601 W. Manslick Road
Louisville, KY 40218            Richardson, TX 75082           Louisville, KY 40272
Stacey Robey                    Staples Business Advantage     Stericycle, Inc.
1423 McTavish Drive             P.O. Box 660409                4010 Commercial Avenue
Clarksville, IN 47129           Dallas, TX 75266               Northbrook, IL 60062
Time Warner Cable               Tony L. Hogan                  Total Office Products &
P.O. Box 1060                   511 N. Race Street             Service
Carol Stream, IL 60132          Glasgow, KY 42141              3326 Kramers Lane
                                                               Louisville, KY 40216



                                               4
Case 19-90691-AKM-7A     Doc 51    Filed 06/20/19     EOD 06/20/19 14:04:04    Pg 5 of 5



UPS                         Vectren Energy Delivery       Western Institutional Review
P.O. Box 7247-0244          P.O. Box 209                  Board, Inc.
Philadelphia, PA 19170      Evansville, IN 47702          1019 39th Avenue SE, Ste 120
                                                          Puyallup, WA 98374
Windstream Communications
1720 Galleria Blvd.
Charlotte, NC 28270

                                              /s/ Meredith R. Theisen
                                              Meredith R. Theisen




                                          5
